Name: Commission Regulation (EEC) No 1877/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 19, 68, 74 and 83 (order Nos 40.0190, 40.0680, 40.0740 and 40.0830), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy
 Date Published: nan

 No L 189/18 Official Journal of the European Communities 9. 7. 92 COMMISSION REGULATION (EEC) No 1877/92 of 6 July 1992 re-establishing the levying of customs duties on products of categories 19, 68 , 74 and 83 (order Nos 40.0190, 40.0680, 40.0740 and 40.0830), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff prefe ­ rences for 1991 in respect of textile products originating in developing countries ('), extended into 1992 by Council Regulation (EEC) No 3587/91 (2), and in particular Article 12 thereof, Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of products of categories 19, 68 , 74 and 83 (order Nos 40.0190, 40.0680, 40.0740 and 40.0830), originating in Thailand, the relevant ceilings amount to 1 746 00 pieces, 9 1 tonnes, 67 000 pieces and 60 tonnes respectively ; Whereas on 5 February 1992 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 12 July 1992 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(unit) CN code Description 40.0190 19 (1 000 pieces) 6213 20 00 6213 90 00 Handkerchiefs other than knitted or crocheted 40.0680 68 (tonnes) 6111 10 90 61 1 1 20 90 61 1 1 30 90 ex 61 1 1 90 00 ex 6209 10 00 ex 6209 20 00 ex 6209 30 00 ex 6209 90 00 Babies' garments and clothing accessories, exclu ­ ding babies' gloves, mittens and mitts of categories 10 and 87, and babies' stockings, socks and sock ­ ettes, other than knitted or crocheted of category 88 40.0740 74 (1 000 pieces) 6104 11 00 6104 12 00 6104 13 00 ex 6104 19 00 6104 21 00 6104 22 00 6104 23 00 ex 6104 29 00 Women's or girls' knitted or crocheted suits and ensembles, of wool, of cotton or man-made fibres, excluding ski suits (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 341 , 12. 12. 1991 , p. 1 . This Regulation was last amended by Council Regulation (EEC) No 1509/92 (OJ No L 159, 12. 6. 1992, p. 1 ). 9 . 7. 92 Official Journal of the European Communities No L 189/19 Order No Category(unit) CN code Description 40.0830 83 (tonnes) 6101 10 10 6101 20 10 6101 30 10 6102 10 10 6102 20 10 6102 30 10 6103 31 00 6103 32 00 6103 33 00 ex 6103 39 00 6104 31 00 6104 32 00 6104 33 00 ex 6104 39 00 ex 6112 20 00 6113 00 90 61141000 6114 20 00 6114 30 00 Overcoats, jackets, blazer and other garments, including ski suits, knitted or crocheted, excluding garments of categories 4, 5, 7, 13, 24, 26, 27, 28, 68 , 69, 72, 73, 74 and 75 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 July 1992. For the Commission Christiane SCRIVENER Member of the Commission